NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued October 9, 2014
                               Decided November 6, 2014

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge


No. 14-1973

UNITED STATES OF AMERICA,                      Appeal from the United States District Court
     Plaintiff-Appellee,                       for the Northern District of Illinois, Eastern
                                               Division.
       v.
                                               No. 13 CR 493-1
ALEJANDRO JORGE JIMENEZ,
     Defendant-Appellant.                      Charles P. Kocoras,
                                                 Judge.

                                         ORDER

     Alejandro Jorge Jimenez appeals his 77-month sentence for illegally reentering the United
States without permission. 8 U.S.C. § 1326(a); 6 U.S.C. § 202(4). He argues on appeal that his
within-guidelines sentence is substantively unreasonable because the reentry guideline
overrepresented his criminal history and impermissibly double-counted his prior convictions.
Because the district court concluded that Jimenez was a recidivist whose conduct warranted
a within-guidelines sentence to deter him from future reentries, we affirm.

    Jimenez, a native and citizen of Mexico, entered the United States sometime before 1996.
He spent the next nine years committing a variety of crimes including retail theft, driving
No. 14-1973                                                                              Page 2

without a valid driver’s licence, escaping from a police officer, violating numerous orders of
protection, domestic battery, and aggravated assault with a deadly weapon. In 2005,
Immigration authorities removed Jimenez after he served his sentence for an aggravated
fleeing and eluding conviction.

     Jimenez returned to the United States sometime before February 2012. That month
Jimenez drove into his ex-girlfriend’s car and beat her car and her male passenger with a
baseball bat; he was charged and convicted of armed violence in October 2012. A month later
Immigration officials discovered Jimenez, and in June 2013, charged him with reentering the
United States after a previous removal. Six months later he pleaded guilty. Jimenez sought to
withdraw the guilty plea in December, but the court denied the motion and the case proceeded
to sentencing.

     The probation officer recommended a guidelines range of 77 to 96 months’ based on
Jimenez’s total offense level of 21 and criminal-history category of VI. Jimenez initially objected
to the criminal-history calculation, but withdrew his objection at sentencing. At the hearing,
the court adopted the guidelines range recommended in the report. The government argued
that a within-guidelines sentence was appropriate to deter Jimenez from coming back to and
committing additional crimes in the United States.

     Jimenez urged the district court to impose a below-guidelines sentence because the vast
majority of his offenses that accrued criminal-history points occurred more than a decade
earlier. He also argued that he was not a violent offender and that his conviction for domestic
violence, which triggered a 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii), was much
less severe than other crimes that typically trigger the enhancement like murder,
manslaughter, robbery, or forcible-sex offenses. Finally he argued that he had a difficult
childhood during which he was a victim of domestic violence and received a limited
education.

     The district court recognized that Jimenez had a difficult childhood, but concluded that
his childhood circumstances did not excuse his criminal conduct in the United States. The
court listed Jimenez’s numerous convictions and found that his criminal-history category
actually underrepresented his criminality because Jimenez had ten convictions that received
no criminal-history points. Because Jimenez was a recidivist “of the first order,” the district
court found that the guidelines were independently reasonable and imposed a 77-month
sentence.

     Jimenez argues that his sentence is substantively unreasonable because it is unduly harsh.
To succeed on a claim of substantive unreasonableness, Jimenez must rebut the presumption
that his within-guidelines sentence is reasonable. See Rita v. United States, 551 U.S. 338, 341
No. 14-1973                                                                               Page 3

(2007); see also United States v. Cheek, 740 F.3d 440, 456 (7th Cir. 2014) (stating that a “within
guidelines sentence will almost never be unreasonable”) (internal citations omitted).

     Jimenez first argues that the reentry guidelines overrepresent his past and present
criminal history because they give too much weight to stale convictions—i.e., five of his
fourteen criminal-history points stem from convictions that occurred a decade before his arrest
for illegal reentry. But Jimenez is wrong. He properly accrued three points for his 18-month
sentence in 2002 for aggravated fleeing and eluding, see U.S.S.G. §§ 4A1.1(a), 4A1.2(e)(1), and
two points for his 120-day sentence in 2003 for escaping a peace officer and driving with a
revoked license, see id. § 4A1.1(b). Neither conviction is stale because both occurred within ten
years of his illegal reentry. See id. § 4A1.2(e)(2).

     Moreover, the district court appropriately found that the guidelines actually
underrepresented Jimenez’s criminal history. The court determined that Jimenez’s past criminal
record was not an aberration and that he was a recidivist “of the first order” with 13
convictions receiving criminal-history points (including domestic battery and armed violence)
and 10 extra convictions failing to incur any criminal-history points (either because the
convictions were too old to consider, or because Jimenez received fines, restitution, probation,
or negligible terms of imprisonment for which the guidelines did not award criminal-history
points). A bottom-range sentence is not substantively unreasonable when a defendant has
multiple convictions and removals. See United States v. Castro-Alvarado, 755 F.3d 472, 478 (7th
Cir. 2014); United States v. Marin-Castano, 688 F.3d 899, 905 (7th Cir. 2012).

    Jimenez’s remaining three complaints that his sentence is unreasonable are equally
unpersuasive, and he forfeited each of them by failing to argue them before the district court.
Thus, our review is for plain error. See United States v. Jaimes-Jaimes, 406 F.3d 845, 847 (7th Cir.
2005).

     First, Jimenez argues that the district court failed to consider that the reentry guidelines
are overly harsh because they sentence him akin to violent offenders. But Jimenez is a violent
offender. His most recent conviction was two years ago for taking a bat to his ex-girlfriend’s
car and her male passenger’s leg. Eight years earlier, Jimenez was convicted of domestic
battery and aggravated assault with a deadly weapon after he punched one woman in the face
and struck another woman in the back with a metal pipe after pointing a gun at her.

     Second, Jimenez argues that the guideline creates a disparity between those who enter the
United States with a criminal record and those who do not. This is a routine complaint about
the guidelines. It is not plain error for a court to overlook stock arguments. See United States v.
Moreno-Padilla, 602 F.3d 802, 814 (7th Cir. 2010); United States v. Aguilar-Heurta, 576 F.3d 365,
No. 14-1973                                                                                Page 4

367–68 (7th Cir. 2009); United States v. Martinez, 520 F.3d 749, 753 (7th Cir. 2008). In any case it
is not unreasonable to treat people who enter the United States illegally but do not commit
additional crimes differently from those who do.

     Third, Jimenez complains that the court did not analyze whether the guidelines unfairly
double counted his prior convictions by increasing both his criminal-history score and his
offense level. But double counting is permissible unless expressly prohibited by the guidelines,
see United States v. Vizcarra, 668 F.3d 516, 519 (7th Cir. 2012), and it cannot be plain error to do
exactly as the guidelines direct. Here the guidelines specifically contemplate the use of prior
offenses in calculating both offense level and criminal history category, see U.S.S.G. § 2L1.2;
United States v. Cerna, 219 F. App’x 513, 516 (7th Cir. 2007); United States v. Ruiz-Terrazas, 477
F.3d 1196, 1204 (10th Cir. 2007); United States v. Pereira, 465 F.3d 515, 522 (2d Cir. 2006), because
the provisions punish different things. “The criminal history section is designed to punish
likely recidivists more severely while the enhancement under § 2L1.2 is designed to deter
aliens who have been convicted of a felony from re-entering the United States.” United States
v. Adeleke, 968 F.2d 1159, 1161 (11th Cir. 1992).

     The district court determined that Jimenez was a recidivist with an extensive criminal
history and found that he “earned” the guidelines sentence because of his history of criminal
activity in the United States after a previous removal. Thus, there was no error, plain or
otherwise, in including Jimenez’s prior convictions in his offense-level calculation and
criminal-history score.

     Because Jimenez’s appellate arguments do not rebut the presumption of reasonableness
that attached to his within-guidelines sentence, we AFFIRM the judgment of the district court.